DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and an email with Jonathan Kennedy on 02/22/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims entered with the RCE on 11/24/2020.
The application has been amended as follows: 
In Claim 8,  line 1, “claim 2” is replaced with -- claim 1 --;
In Claim 11, line 1, “claim 1” is replaced with - - claim 10 - -;
In Claim 12, line 1, before “composition” add - - stable conductive grease - -;
In Claim 13, before “composition” add - - stable conductive grease - -;
In Claim 13, line 3, before “nanomaterial” add - - the - -;
In Claim 13, line 5, before “conductive” add - - stable - -;
Claim(s) 17-19 is/are cancelled.
Claim(s) 13-16 is/are rejoined.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The election of the composition and withdrawal of the method claims 13-16 (office actions dated 02/28/2020 and 04/14/2020) has been mooted by the amendment thus the claims are rejoined. In particular, pursuant to MPEP 821.04(b), it is noted that the process claim(s) 13-16 requiring the allowable composition of claim 1 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Hong, Pick and Zhamu, the close prior arts of record, conductive greases with nanomaterials and functionalized fluids and processes of making such conductive greases are well-known.  However, none of the prior art of record including Hong, Pick and Zhamu provides sufficient suggestion or motivation to arrive at nanogreases with (a) the specific nanomaterials and functionalized fluids, (b) the specific loadings amounts for each of the components and (c) the exclusion of any surfactant as required in the present claims (see pp 6-10 of applicant’s remarks dated 11/09/2020 for a detail analysis).  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a (process of making) nanogrease with the specific components, the specific loading amounts and the absence of any surfactant in the manner as those recited the present claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764